        Case 3:21-cv-00813-CRB Document 21 Filed 06/30/21 Page 1 of 2




 1 MCGUIREWOODS LLP
   Jamie D. Wells (SBN 290827)
 2 Two Embarcadero Center
   Suite 1300
 3 San Francisco, CA 94111
   Telephone: 415.844.9944
 4 Facsimile: 415.844.9922
   Email: jwells@mcguirewoods.com
 5
   Attorneys for Defendant
 6 The 1 Delivery Service Inc.

 7

 8                               UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10

11 SCOTT DICKINSON,                                      CASE NO. 3:21-cv-00813-CRB
   individually and on behalf of all others
12 similarly situated,                                   [PROPOSED] ORDER GRANTING
                                                         STIPULATION VACATING ALL
13                 Plaintiff,                            DEADLINES DUE TO NOTICE OF
                                                         SETTLEMENT
14          vs.

15 THE 1 DELIVERY SERVICE INC.,
   a California corporation,
16
                  Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

                                                     1
                                              [PROPOSED] ORDER
        Case 3:21-cv-00813-CRB Document 21 Filed 06/30/21 Page 2 of 2




 1          Based upon the stipulation of Plaintiff Scott Dickinson, individually and on behalf of all

 2 others similarly situated (“Plaintiff”), and Defendant The 1 Delivery Service Inc. (“Defendant”) and

 3 good cause appearing, the Court hereby vacates all deadlines, including the parties’ July 16, 2021

 4 deadline to file a joint case management statement and July 23, 2021 initial case management

 5 conference, in light of the parties’ notice of settlement.

 6

           June 30, 2021
 7 DATED: ____________________

 8

 9                                                _____________________________________
                                                  The Honorable Charles R. Breyer
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
                                             [PROPOSED] ORDER
